ICJ_048_NorthernCameroons_CMR_GBR_1962-11-27_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU
CAMEROUN SEPTENTRIONAL

(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 27 NOVEMBRE 1962

1962

INTERNATIONAL COURT OF JUSTICE

 

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN v. UNITED KINGDOM)

ORDER OF 27 NOVEMBER 1962
La présente ordonnance doit étre citée comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du 27 novembre 1962: C.I. J. Recueil 1962, p. 316. »

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 27 November 1962: I.C.]. Reports 1962, p. 316.”

 

N° de vente: 269
Sales number

 

 

 
316

INTERNATIONAL COURT OF JUSTICE

1962
YEAR 1962 27 November

General List:

27 November 1962 No. 48

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED’ KINGDOM)

ORDER

Present: President WINIARSKI; Vice-President ALFARO; Judges
BASDEVANT, BADAWI, MORENO QUINTANA, WELLINGTON
Koo, SprropouLos, Sir Percy SPENDER, Sir Gerald
FITZMAURICE, KORETSKY, BUSTAMANTE Y RIVERO, JESSUP,
MorELLI; Registrar GARNIER-COIGNET.

The International Court of Justice,

composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Order of 3 September 1962, fixing 1 Decem-
ber 1962 as the time-limit within which the Government of the
Federal Republic of Cameroun might present a written statement
of its observations and submissions on the preliminary objection
raised by the Government of the United Kingdom of Great Britain
and Northern Ireland;

4
NORTHERN CAMEROONS (ORDER OF 27 XI 62) 317

Whereas, by a letter dated 30 October 1962, the Agent of the
Government of the Federal Republic of Cameroun requested that
this time-limit be extended to x March 1963;

Whereas, by a letter dated 5 November 1962, the Agent of the
Government of the United Kingdom of Great Britain and Northern
Ireland was informed of this request and asked to make known the
views of his Government on it;

Whereas, by a letter dated 20 November 1962, the Agent of the
Government of the United Kingdom of Great Britain and Northern
Ireland stated that his Government had no objection to the exten-
sion requested,

THE COURT

extends to 1 March 1963 the time-limit within which the Govern-
ment of the Federal Republic of Cameroun may present a written
statement of its observations and submissions on the prelimi-
nary objection raised by the Government of the United Kingdom
of Great Britain and Northern Ireland.

Done in French and in English, the French text being authorita-
tive, at the Peace Palace, The Hague, this twenty-seventh day of
November, one thousand nine hundred and sixty-two, in three :
copies, one of which will be placed in the archives of the Court and
the others transmitted to the Government of the Federal Republic
of Cameroun and to the Government of the United Kingdom of
Great Britain and Northern Ireland, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.
